UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 17, 2012 Summit Financial Group, Inc. (Exact name of registrant as specified in its charter) West Virginia 0-16587 55-0672148 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 300 North Main Street, Moorefield, West Virginia26836 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(304) 530-1000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 – Corporate Governance and Management Item 5.07Submission of Matters to a Vote of Security Holders. (a) Summit Financial Group, Inc. (the “Company”) held its Annual Meeting of Shareholders on May 17, 2012 in Moorefield, West Virginia for the purpose of considering and voting upon the following: (i) To elect five (5) directors to serve until the Annual Meeting in 2015; (ii) To ratify the selection of Arnett & Foster, PLLC, as the Company’s independent registered public accounting firm for the year ending December 31, 2012; and (iii) To transact such other business as may properly come before the Meeting. (b) The total number of shares of the Company’s common stock issued, outstanding and entitled to vote at the Annual Meeting was 7,425,472 shares of which 5,357,542 shares representing 72.2% were present at the meeting either in person or by proxy.The holders of common stock of the Company voted on two proposals, both of which were approved.No other business was brought before the meeting. The results of the voting on the two proposals were as follows: (i) Proposal 1 – To elect five (5) directors to serve until the Annual Meeting in 2015. The following directors were elected: VOTES BROKER VOTES FOR WITHHELD ABSTENTIONS NON-VOTES James M. Cookman - Thomas J. Hawse, III - Gary L. Hinkle - Gerald W. Huffman - H. Charles Maddy, III - (ii) Proposal 2 – To ratify the selection of Arnett & Foster, PLLC, as the Company’s independent registered public accounting firm for the year ending December 31, 2012: VOTES BROKER VOTESFOR AGAINST ABSTENTIONS NON-VOTES - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SUMMIT FINANCIAL GROUP, INC. Date:May 21, 2012By:/s/ Julie R. Cook Julie R. Cook Vice President and Chief Accounting Officer
